DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2 – 4, 12, 13, 15, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunii (7,550,328) in view of Akimoto et al. (2007/0072439).
With regard to claim 2, Kunii discloses a display device (for example, see fig. 4E) comprising: 
a first transistor (as shown in fig. 4E below) comprising:
first and second conductive layers (referred to as “3A” and “35A” by examiner’s annotation shown in fig. 4E below; wherein the first conductive layer 3A made from the conductive layer 3 and the second conductive layer 35A made from the conductive layer 35);
a first semiconductor layer (referred to as “7A” by examiner’s annotation shown in fig. 4E below; wherein the first semiconductor layer 7A made from the semiconductor layer 7) between the first and second conductive layers (3A, 35A); and
third and fourth conductive layers (referred to as “15A” and “15B” by examiner’s annotation shown in fig. 4E below; wherein the third and fourth conductive layers 15A, 15B made from the conductive layer 15) over the first conductive layer (3A) and the first semiconductor layer (7A) and electrically connected to the first semiconductor layer (7A); and 

a second transistor  (as shown in fig. 4E below) comprising: 
a fifth conductive layer (referred to as “3B” by examiner’s annotation shown in fig. 4E below; wherein the first conductive layer 3B made from the conductive layer 3);
a second semiconductor layer (referred to as “7B” by examiner’s annotation shown in fig. 4E below; wherein the first semiconductor layer 7B made from the semiconductor layer 7) overlapping the fifth conductive layer (720); and
sixth and seventh conductive layers (referred to as “15C” and “15D” by examiner’s annotation shown in fig. 4E below; wherein the sixth and seventh conductive layers 15C, 15D made from the conductive layer 15) over the fifth conductive layer (3B) and the second semiconductor layer (722) and electrically connected to the second semiconductor layer (7B); 
a second insulating layer (referred to as “31B” by examiner’s annotation shown in fig. 4E below; wherein the second insulating layer 31B made from the insulating layer 31) over the second semiconductor layer (7B); and
a pixel electrode (21) electrically connected to one of the sixth and seventh conductive layers (15C, 15D),
wherein the second conductive layer (35A) is over and in contact with a top surface of the first insulating layer (31A);
wherein at least the one of the sixth and seventh conductive layers (15C, 15D) is over and in contact (indirectly contact via a layer 11, for example, fig. 4D) with a top surface of the second insulating layer (31B);


    PNG
    media_image1.png
    292
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    702
    799
    media_image2.png
    Greyscale




Kunii does not clearly disclose the first and second semiconductor layers made of oxide semiconductor material.
However, Akimoto et al. disclose the first and second semiconductor layers (712, 722) made of oxide semiconductor material. (for example, see column 2, lines 30 – 36, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kunii’s device to include the first and second semiconductor layers made of oxide semiconductor material as taught by Akimoto et al. in order to enhance a high mobility characteristic of the semiconductor channel for a stability operation of the semiconductor device), as is known to one of ordinary skill in the art.

With regard to claim 3, Akimoto et al. disclose each of the first and second oxide semiconductor layers comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36).
With regard to claim 4, Kunii discloses in a channel length direction (as shown in fig. 4E below) of the first transistor, a width of the second conductive layer (35A) is smaller than a width of the first semiconductor layer (7A).
With regard to claims 12, 15, Kunii discloses a display device (for example, see fig. 4E) comprising: 
a substrate (1);
a first conductive layer (referred to as “3A” by examiner’s annotation shown in fig. 4E below; wherein the first conductive layer 3A made from the conductive layer 3), a second 
a first semiconductor layer (referred to as “7A” by examiner’s annotation shown in fig. 4E below; wherein the first semiconductor layer 7A made from the semiconductor layer 7) between the first conductive layer (3A) and the second conductive layer (35A);
a second semiconductor layer (referred to as “7B” by examiner’s annotation shown in fig. 4E below; wherein the second semiconductor layer 7B made from the semiconductor layer 7), wherein the second semiconductor layer (7B) and the third conductive layer (15C) overlap with each other;
a fourth conductive layer (referred to as “15A” by examiner’s annotation shown in fig. 4E below; wherein the fourth conductive layer 15A made from the conductive layer 15) and a fifth conductive layer (referred to as “15B” by examiner’s annotation shown in fig. 4E below; wherein the fifth conductive layer 15B made from the conductive layer 15)  over the first conductive layer (3A) and the first semiconductor layer (7A), the fourth conductive layer (15A) and the fifth conductive layer (15B) being electrically connected to the first semiconductor layer (7A);
a sixth conductive layer (referred to as “15D” by examiner’s annotation shown in fig. 4E below; wherein the sixth conductive layer 15D made from the conductive layer 15) and a seventh conductive layer (referred to as “21A” by examiner’s annotation shown in fig. 4E below; wherein the seventh conductive layer 21A made from the conductive layer 21) over the second 
an insulating layer (31) over the first semiconductor layer (7A) and the second semiconductor layer (7B); and
an eighth conductive layer (referred to as “21B” by examiner’s annotation shown in fig. 4E below; wherein the seventh conductive layer 21B made from the conductive layer 21) electrically connected to one of the sixth conductive layer (15D) and the seventh conductive layer (21A),
wherein the second conductive layer (35A) is over and in contact with a top surface of the insulating layer (31) and the sixth conductive layer (15D) is over and indirectly contact (indirectly contact via insulating layer 11) with the top surface of the insulating layer (31), wherein a first transistor (as indicated below) comprises the first semiconductor layer (7A), and wherein in a channel length direction of the first transistor, a width of the second conductive layer (35A) is smaller than a width of the first conductive layer (3A).


    PNG
    media_image3.png
    615
    801
    media_image3.png
    Greyscale

Kunii does not clearly disclose the first and second semiconductor layers made of oxide semiconductor material wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises indium, gallium, and zinc.
However, Akimoto et al. disclose the first and second semiconductor layers (712, 722) made of oxide semiconductor material wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises indium, gallium, and zinc. (for example, see column 2, lines 30 – 36, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kunii’s device to include the first and second semiconductor layers made of oxide semiconductor material as taught by Akimoto et al. in order 
With regard to claims 13, 16, Kunii discloses in the channel length direction of the first transistor, the width of the second conductive layer (35A) is smaller than a width of the first semiconductor layer (7A).
3.	Claims 10, 14, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunii (7550328) in view of Akimoto et al. (2007/0072439) and further in view of Tsunoda et al. (6740938).
With regard to claims 10, 14, 17, Kunii and Akimoto et al. do not clearly disclose the first and second conductive layers are electrically connected to each other.
However, Tsunoda et al. disclose the first and second conductive layers (11, 15) are electrically connected to each other. (for example, see column 6, lines 3, 4, fig. 1A).

    PNG
    media_image4.png
    407
    572
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kunii and Akimoto et al.’s device to have the first and .
4.	Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunii (7550328) in view of Akimoto et al. (2007/0072439) and further in view of Lin et al. (2010/0044708).
With regard to claim 11, Kunii and Akimoto et al. do not clearly disclose the second conductive layer is over the third and fourth conductive layers.
However, Lin et al. disclose the second conductive layer (222) is over the third and fourth conductive layers (the conductive layers 214, 216 functioning as the third and fourth conductive layers). (for example, see fig. 3F).

    PNG
    media_image5.png
    277
    627
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kunii and Akimoto et al.’s device to have the second conductive layer is over the third and fourth conductive layers as taught by Lin et al. in order to .

Response to Arguments

5.	Applicant’s arguments filed 10/15/21 have been fully considered but they are not persuasive.
	It is argued, at page 8 of the remarks, that “the prior art, either alone or in combination, has not been shown to teach or suggest ‘at least the one of the sixth and seventh conductive layers is over and in contact with a top surface of the second insulating layer’”. However, fig. 4E below of Kunii does show at least the one of the sixth and seventh conductive layers (15C, 15D) is over and in contact (indirectly contact via a layer 11, for example, fig. 4D) with a top surface of the second insulating layer (31B). Since claim 2 does not recite “at least the one of the sixth and seventh conductive layers is over and directly contact with a top surface of the second insulating layer”, applicant’s claim 2 do not distinguish over Kunii reference.

    PNG
    media_image2.png
    702
    799
    media_image2.png
    Greyscale

It is argued, at page 9 of the remarks, that “the prior art, either alone or in combination, has not been shown to teach or suggest ‘at least one of the sixth conductive layer and the seventh conductive layer are over and in contact with a top surface of the insulating layer’”. However, fig. 4E below of Kunii does show the sixth conductive layer (15D) is over and indirectly contact (indirectly contact via insulating layer 11) with the top surface of the insulating layer (31). Since claim 12 does not recite “each of the second conductive layer and at least the one of the sixth conductive layer and the seventh conductive layer is over and directly contact with a top surface of the insulating layer”, applicant’s claims 12, 15 do not distinguish over Kunii reference.

    PNG
    media_image3.png
    615
    801
    media_image3.png
    Greyscale

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826